Locher, J.,
dissenting. Because I cannot agree that the trial, court was justified in granting the motion for judgment n.o.v., I would affirm the decision of the court of appeals.
In considering a motion for judgment n.o.v., a court must apply the following test:
“* * * The evidence adduced at trial and the facts established by admissions in the pleadings and in the record must be construed most strongly in favor of the party against whom the motion is made, and, where there is substantial evidence to support his side of the case, upon which reasonable minds may reach different conclusions, the motion must be denied.” Posin v. A.B.C. Motor Court Hotel (1976), 45 Ohio St. 2d 271, 275, 74 O.O. 2d 427, 430, 344 N.E. 2d 334, 338; Osler v. Lorraine (1986), 28 Ohio St. 3d 345, 28 OBR 410, 504 N.E. 2d 19; Nickell v. Gonzalez (1985), 17 Ohio St. 3d 136, 17 *133OBR 281, 477 N.E. 2d 1145; Ayers v; Woodard (1957), 166 Ohio St. 138, 1 O.O. 2d 377, 140 N.E. 2d 401, paragraph two of the syllabus. See, also, McNees v. Cincinnati Street Ry. Co. (1949), 152 Ohio St. 269, 40 O.O. 318, 89 N.E. 2d 138, paragraph two of the syllabus; and Civ. R. 50(B).
Furthermore, “[i]t is the duty of a trial court to submit an essential issue to the jury when there is sufficient evidence relating to that issue to permit reasonable minds to reach different conclusions on the issue * * (Emphasis sic.) O’Day v. Webb (1972), 29 Ohio St. 2d 215, 58 O.O. 2d 424, 280 N.E. 2d 896, paragraph four of the syllabus.
Construing the evidence most strongly in favor of appellee, it is clear that reasonable minds could come to different conclusions about whether appellant was substantially certain harm would occur to appellee. A jury could, and in this action did, find substantial certainty on the part of appellant from the circumstances surrounding the injury to appellee. As Justice Holmes points out, there is evidence in the record that it was widely known by company employees that the 2/11 punch press in question had a tendency to repeat, that the same press had previously injured another employee, that the sheared bolt was not the cause of the pullback restraint guards’ failure, and that the pullback restraint guards would have operated satisfactorily to protect appellee but for their improper adjustment by appellant’s foreman. From this and other evidence adduced at trial, reasonable minds could differ as to whether appellant was substantially certain appellee would be harmed by the press. Accordingly, the trial court should have denied appellant’s motion for judgment n.o.v.
That reasonable minds can come to different conclusions in this case is evidenced by the different conclusions reached by the jury, the trial court, the court of appeals, and this court. Such disagreement demonstrates that the question of intent should be resolved by the finder of fact. See Blankenship v. Cincinnati Milacron Chemicals, Inc. (1982), 69 Ohio St. 2d 608, 621, 23 O.O. 3d 504, 513, 433 N.E. 2d 572, 581 (Locher, J., concurring in part and dissenting in part); and Jones v. VIP Development Co. (1984), 15 Ohio St. 3d 90, 101-102, 15 OBR 246, 256, 472 N.E. 2d 1046, 1056 (Locher, J., concurring in part and dissenting in part).
For these reasons, I would uphold the court of appeals’ judgment reinstating the jury’s verdict.
Sweeney and Douglas, JJ., concur in the foregoing dissenting opinion.